648 S.E.2d 205 (2007)
BAREFOOT
v.
POLK, et al.
No. 53P07.
Supreme Court of North Carolina.
June 27, 2007.
Robert Montgomery, Special Deputy Attorney General, for State of NC.
Marvin L. Polk, Warden, for Polk.
Brooks Steadman, Sargeant, for Steadman.
Officer Melvin, Correctional Officer, for Melvin.
J. Harrison, Officer, for Harrison.
J. Panter, Officer, for Panter.
E. Thomas, Captain, for Thomas.
Officer Harris, Correctional Officer, for Harris.
Lt. Bynum, Lieutenant, for Bynum.
Officer James, Correctional Officer, for James.
Officer Clayton, Correctional Officer, for Clayton.
Officer Ashe, Correctional Officer, for Ashe.
Officer Butts, Correctional Officer, for Butts.
The following order has been entered on the motion filed on the 19th day of January 2007 by Plaintiff for Relief:

*206 "Motion Dismissed by order of the Court in conference this the 27th day of June 2007."